t c memo united_states tax_court michael v domulewicz and mary ann domulewicz petitioners v commissioner of internal revenue respondent daniel j desmet and linda k desmet petitioners v commissioner of internal revenue respondent docket nos filed date ps commenced these tefra partner-level cases to challenge affected items notices of deficiency ps used a partnership d an s_corporation s u s treasury notes and publicly traded stock to create an artificial loss by way of a son-of-boss transaction j a copromoter of the transaction billed s for j’s legal fees related to the transaction s paid and claimed a deduction for the bill a portion of the deduction passed through to each p who claimed it as an ordinary_loss on his federal_income_tax return in a previous partnership-level proceeding involving d r determined as a partnership_item that d was a sham this opinion supplements 129_tc_11 affd in part and remanded sub nom 581_f3d_297 6th cir whose existence was disregarded that partnership-item determination became final when no partners timely contested it ps dispute that the fees that s paid j are affected items held the fees are affected items subject_to the deficiency procedures of subch b of ch i r c because the disallowance of their deductibility flows from r’s partnership-item determination that d was a disregarded sham but the disallowance of the deduction required a further partner-level determination as to the extent to which the claimed deduction was related to the partnership and to the transaction paul l b mckenney for petitioners meso t hammoud for respondent supplemental memorandum opinion laro judge these consolidated cases are before this court on remand from the court_of_appeals for the sixth circuit see 581_f3d_297 6th cir affg in part and remanding 129_tc_11 the court_of_appeals remanded these cases to this court to decide whether the jenkens gilchrist fees fees were nonpartnership_items subject_to the statute_of_limitations in sec_6501 or whether they were affected items subject_to tefra id pincite the parties agree that we can decide thi sec_1unless otherwise indicated section and subchapter references are to the applicable versions of the internal_revenue_code tefra references are to the tax equity and fiscal responsibility act of publaw_97_248 stat continued issue without a trial on the basis of the evidence in the record and their joint statement of facts we hold that the fees were affected items subject_to the deficiency procedures of subchapter_b of chapter deficiency procedures background michael v domulewicz and daniel j desmet petitioners implemented a son-of-boss transaction transaction promoted by bdo seidman and jenkens gilchrist the transaction was designed to create an artifical multimillion dollar loss that petitioners could report as an offset to unrelated multimillion dollar gains that petitioners were required to report for the loss was reportedly generated by using a newly formed partnership a newly formed s_corporation u s treasury notes and publicly traded stock petitioners formed the s_corporation on date and they formed the partnership on date each petitioner’s interests in the partnership and in the s_corporation were held by his grantor_trust trust each trust reported on form_1041 u s income_tax return for estates and continued as amended 2the s_corporation and the partnership were both passthrough entities that did not pay income taxes themselves but instead passed their income_tax attributes on to their owners a third individual who is not a party to these proceedings also participated in the formation of the entities trusts that the trust’s federal tax_attributes passed through to the grantor the partnership was dissolved in date when its partners contributed their partnership interests to the s_corporation for the partnership reported as to the transaction that the partnership realized a short-term_capital_loss and was entitled to deduct interest jenkens gilchrist billed the s_corporation dollar_figure for legal fees related to the transaction the s_corporation paid that bill in date and claimed a deduction for the payment on its form_1120s u s income_tax return for an s_corporation the s_corporation issued each trust a schedule_k-1 form_1120s shareholder’s share of income credits deductions etc reporting that the trust’s share of the dollar_figure deduction in the form of a dollar_figure ordinary_loss passed through to the trust as a shareholder of the s_corporation each trust reported on its return that its share of the ordinary_loss which each trust reported as a nonpassive loss passed through to the petitioner who was the trust’s grantor each petitioner reported his share of the passthrough nonpassive loss as an ordinary_loss on his federal_income_tax return 3as to the transaction the s_corporation also reported on its tax_return that it realized an approximately dollar_figure million long-term_capital_loss from the sale of publicly traded stock the s_corporation reported that portions of this loss passed through to each trust which in turn reported that the item passed through to the petitioner who was the grantor of the continued respondent issued a notice of final_partnership_administrative_adjustment fpaa as to the partnership in date in the fpaa respondent determined that the partnership was a sham whose existence was disregarded disregarded sham and that the partnership therefore was not entitled to claim the short-term_capital_loss or the interest_expense the fpaa was not timely contested by a partner of the partnership and the fpaa became final respondent then assessed the tax and penalties attributable to the disallowance of the short-term_capital_loss and the interest_expense in date respondent issued to each petitioner an affected items notice_of_deficiency for disallowing the passthrough losses from the s_corporation ie the long-term_capital_loss and the ordinary_loss and determining penalties as stated supra note the parties agree that petitioners may not deduct any of the long-term_capital_loss the notices of deficiency stated that the ordinary losses were disallowed because no deduction is allowed for any legal accounting continued trust each petitioner reported the passthrough long-term_capital_loss on his tax_return as an offset to his unrelated multimillion dollar gain we previously held that this long-term_capital_loss was an affected_item subject_to the deficiency procedures and the court_of_appeals for the sixth circuit agreed with us upon appeal see 129_tc_11 affd on that issue and remanded to decide the issue at hand sub nom 581_f3d_297 6th cir the parties agree that petitioners may not deduct any of the long-term_capital_loss consulting and advisory fees claimed since petitioners failed to establish that such expenditures were incurred and if incurred are deductible under any provision of the internal_revenue_code including but not limited to sec_183 and sec_212 the parties agree that this determination is correct if the fees are affected items subject_to the deficiency procedures discussion we decide whether the fees were affected items subject_to the deficiency procedures if the fees were not affected items then any federal_income_tax on the disallowance of their deductibility must be assessed within years of the later of the filing or the due_date of petitioners’ federal_income_tax returns see sec_6501 those periods of limitation appear to have expired if the fees were affected items then the period for assessing federal_income_tax attributable to the fees would be no shorter than the period prescribed by section a ie within years of the later of the filing or the due_date of the partnership’s federal tax_return that period if applicable was suspended upon respondent’s issuance of the fpaa as to the partnership see sec d and remains suspended until days after the decisions in these cases become final see sec_6503 the period for assessing tax attributable to the fees therefore remains open if the fees are affected items petitioners argue that the fees were not affected items and hence that the applicable limitation periods for assessment have expired pursuant to sec_6501 to that end petitioners assert the fees were unrelated to the partnership because they were not billed to the partnership they were not paid_by the partnership and they were not deducted on the partnership return respondent argues that the fees were affected items and hence that the applicable limitation periods for assessment remain open to that end respondent asserts his disallowance of petitioners’ passthrough deductions of the fees claimed on their personal returns as ordinary losses is affected by his partnership-level determination that the partnership was a disregarded sham we agree with respondent the tefra procedures determine the proper treatment of partnership items at the partnership level in a single unified_audit and judicial proceeding see domulewicz v commissioner t c pincite the term partnership_item includes any item_of_income gain loss deduction or credit that the secretary has determined is more appropriately determined at the partnership level than at the partner level sec_6231 see also sec_301_6231_a_3_-1 proced admin regs after a partnership-level adjustment has been made to a partnership_item in a unified partnership proceeding a corresponding computational adjustment must be made to the tax_liability of the partners see sec_6231 defining the term computational adjustment where an increase in a partner’s tax_liability is attributable to an affected_item that flows strictly from a computational adjustment no notice_of_deficiency need be sent to the partner and any error in the computational adjustment must be challenged in a refund_suit see sec c domulewicz v commissioner supra pincite see also sec_6231 defining affected_item as any item to the extent such item is affected by a partnership_item 87_tc_783 stating that an affected_item is an item whose existence or amount is dependent on any partnership_item if an increased liability stemming from an affected_item requires a factual determination at the partner level however the deficiency procedures apply and the commissioner must issue an affected items notice_of_deficiency to the partner in order to assess tax attributable to the affected_item see sec a a i domulewicz v commissioner supra pincite in the fpaa respondent determined that the partnership was a disregarded sham such a determination implicates a partnership_item see 551_f3d_1358 fed cir 491_f3d_732 8th cir see also 591_f3d_649 d c cir affg on this issue 131_tc_84 respondent’s partnership-item determination that the partnership was a disregarded sham became final when none of the partners timely contested the determination see n c f energy partners v commissio89_tc_741 to the extent that the fees were related to the partnership and to the transaction the fees and the s corporation’s claimed deduction of the fees were affected by the partnership-item determination in that the fees were nondeductible given the lack of an income profit or business-related motive encompassed in and then flowing from the partnership-level determination see 166_f3d_825 6th cir and cases cited thereat cf 435_us_561 holding that a transaction characterized as a sham is imbued solely with tax-avoidance features 132_tc_161 disallowing a taxpayer’s deduction for fees that it paid to jenkins gilchrist to implement a variant of a son-of-boss transaction and to provide a written tax opinion letter because the transaction lacked economic_substance in other words the partnership-level determination that the partnership was a disregarded sham means that petitioners as ultimate passthrough owners of both the partnership and the s_corporation and the s_corporation as payee of the fees lacked as to the transaction and as to the payment of the fees which were related thereto the requisite business-related profit or income motive that served as a precondition to deducting the fees under sec_162 sec_183 or sec_212 respectively the only statutory provisions that would have permitted such a deduction see sec_162 deductions allowed for ordinary and necessary business_expenses sec_183 and b deductions allowed to the extent of income in the case of an activity_not_engaged_in_for_profit sec_212 and an individual may deduct the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income to the extent that the fees were unrelated either to the partnership or to the transaction the fees were not necessarily items affected by the partnership-item determination that the partnership was a disregarded sham petitioners note that the fees were neither incurred nor deducted by the partnership and argue that the fees were 4for example the fees would not be affected items to the extent that the fees related to services provided directly to petitioners or to the s_corporation as to matters other than the formation or the conduct of the partnership therefore not affected items petitioners rely erroneously upon that fact in seeking their desired result the mere fact that the fees were neither incurred nor deducted by the partnership does not necessarily remove the fees from a characterization as affected items the fees to the extent related to the partnership and to the transaction were affected items because as discussed above petitioners were ultimate owners of both the partnership and the s_corporation and the disallowance of the s corporation’s deduction of the fees was directly affected by the partnership-level determination that the partnership is a disregarded sham the parties essentially ask the court to decide the characterization of the fees as affected items on an all or nothing basis because the parties agree that all of the fees were related to the transaction and we find on the record before us that the fees were related to the partnership in that they were paid at least in part to form the partnership and to effect the transaction as it related to the partnership we hold that all of the fees were affected items affected items may be one of two types the first type is immediately assessable see domulewicz v commissioner t c 5in this regard the parties stipulated that respondent’s disallowance of petitioners’ deductions of the ordinary_loss should be sustained in full if the applicable periods of limitation remain open pincite the second type is assessable only through the deficiency procedures id the fees are affected items of the second type in that they required partner-level determinations to ascertain the portion if not all of the fees that were nondeductible in that that portion related to the partnership and to the transaction see sec a a i providing that the deficiency procedures apply to any deficiency attributable to affected items which require partner level determinations other than penalties additions to tax and additional_amounts that relate to adjustments to partnership items petitioners through the trusts were both the ultimate partners of the partnership and the ultimate shareholders of the s_corporation the partnership’s federal tax_return however did not reveal that the partnership and the s_corporation were commonly owned or that those two entities were integral parts of the son-of-boss transaction underlying the s corporation’s payment of the fees nor did the partnership’s tax_return indicate that petitioners were indirect owners of the s_corporation the relationship between the partnership on the one hand and the fees the s_corporation and petitioners on the other hand could not readily have been ascertained at the partnership level but had to be ascertained in a partner-level proceeding based on the relevant facts concerning petitioners and the s_corporation and the relationship between them a partner-level determination also was required to ascertain the amount of the fees deducted on the s corporation’s return that related to the transaction and to ascertain that the nonpassive losses reported on the returns of the trusts and the ordinary losses deducted on petitioners’ returns derived from the deduction of the fees on the s corporation’s return in sum we hold that all of the fees were affected items subject_to the deficiency procedures the parties agree that a holding to that effect requires entry of decisions for respondent thus we shall reenter the stipulated decisions that upheld respondent’s disallowance of the fees and were appealed to the court_of_appeals for the sixth circuit we have considered all of the parties’ arguments and we have found it unnecessary to reach those arguments not discussed herein or have otherwise rejected those arguments as without merit accordingly appropriate orders and decisions will be entered
